Citation Nr: 1449394	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the left ankle. 

2. Entitlement to service connection for left foot sural nerve mononeuropathy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

Phillip D. Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left foot fracture.

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). In light of the foregoing, the Veteran's claim for service connection for left foot fracture has been recharacterized as shown on the title page to reflect the two diagnoses found, degenerative changes in the ankle joint, considered as arthritis, and left foot sural mononeuropathy.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, left ankle arthritis was the result of an injury incurred during active service.

2. Resolving all doubt in favor of the Veteran, left foot sural nerve mononeuropathy was the result of an injury incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left ankle have been met. 38 U.S.C.A. §§ 1101, 1131, 1333, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for left foot sural nerve mononeuropathy have been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Arthritis, or degenerative joint disease, is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. Left foot sural nerve mononeuropathy is not such a chronic condition.

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The available evidence of record supports the Veteran's assertion that his left foot and ankle were injured during basic training. An August 2011 Formal Finding indicates that the Veteran's service treatment records (STRs) are unavailable. However, in statements dated in February 2014, two of the Veteran's fellow service members recalled that the Veteran's injury was sufficiently serious to require that the Veteran seek treatment and be placed on light duty. One of the Veteran's fellow service members asserted that the Veteran's problems with his left foot persisted after he completed basic training, at their next duty station. The Veteran reported, during his March 2014 VA examination, that he was denied service connection for a left foot disability in 1979. The Board notes here that the Veteran's claims file has been rebuilt and a 1979 claim for benefits is not available for review.  

While records of such are not associated with the claims file, the Veteran reported, during a March 2014 VA examination, that in 1983, he had surgery on his left foot in order to treat a ruptured Achilles tendon and fractured ankle.  During the March 2014 VA examination, the Veteran was diagnosed with a calcaneal fracture based upon an X-ray examination that also revealed degenerative changes (arthritis) and left foot sural mononeuropathy. Having neither the Veteran's STRs nor the 1983 private treatment records, the VA examiner was unable to resolve the precise interaction between the 1975 injury (during service), the 1983 post-service injury and surgery, and the degenerative changes and neurological problems the Veteran currently experiences. The VA examiner offered no basis for attributing the Veteran's current problems to one event rather than the other.

However, the absence of a positive medical opinion is not fatal to the Veteran's claim. The VA examiner, during an examination in March 2014, diagnosed degenerative changes, arthritis, in the Veteran's left ankle, a chronic disease listed in 38 C.F.R. § 3.309(a), and the claim is thus established based on continuity of symptomatology. See Walker, 708 F.3d 1331. The Veteran provides a competent and credible account of continuous symptoms since the time of his in-service left foot and ankle injury. Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1377. His account in this regard has been generally consistent. There is no basis upon which to find the Veteran or his fellow service members not credible. 

Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and thus probative account of in-service injury and continuous post-service foot and ankle symptoms, and the diagnosis of degenerative changes by a medical professional, satisfies the requirements of service connection by demonstrating a continuity of symptomatology. See Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d at 1376-77. Thus, resolving all doubt in favor of the Veteran, service connection for left ankle arthritis is granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As to the Veteran's left foot sural nerve mononeuropathy, found during VA examination in March 2014, the Board finds that service connection is also warranted. There is probative evidence of a current disability, left foot sural nerve mononeuropathy, and there is sufficient evidence of an in-service injury to the left foot and ankle. As discussed above, during the VA examination in March 2014, the examiner was unable to resolve the precise interaction between the 1975 injury, the 1983 injury and surgery, and the degenerative changes and neurological problems the Veteran currently experiences. The VA examiner offered no basis for attributing the Veteran's current problems to one event rather than the other. While the examiner did note that the Veteran did not report neurological symptoms until 2002, it is most significant that the examiner asserted that both the in-service and post-service injuries could result in left foot sural nerve mononeuropathy. Thus, resolving all doubt in favor of the Veteran, service connection for left ankle arthritis is granted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

  
ORDER

Service connection for left ankle arthritis is granted, subject to the laws and regulations governing monetary awards.

Service connection for left foot sural nerve mononeuropathy is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


